Broyles, C. J.
Where the purchaser refuses to take and pay for goods bought, and the vendor elects to sell them, acting for this purpose as agent of the purchaser, and to recover the difference between the contract price and the price on resale, he must give the purchaser timely and definite notice of his election. See Bridges Grocery Co. v. Dan Joseph Co., 9 Ga. App. 189 (70 S. E. 964). Under the facts of the instant case, the court did not err in awarding a nonsuit.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.